                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 ABDULLAHI WARFA, and OMAR                         Case No. 18-cv-3103 (ECT/TNL)
 OMAR, on behalf of themselves and all
 others similarly situated, and on behalf of
 the Minnesota Rule 23 Class,

               Plaintiffs,                     ORDER GRANTING STIPULATION
                                               TO STAY PROCEEDINGS PENDING
 v.                                              SETTLEMENT DISCUSSIONS

 NATIONWIDE EXPRESS, LLC, and
 AMAZON LOGISTICS, INC.,

               Defendants.


       This matter comes before the Court on the parties’ Stipulation to Stay All

Proceedings Pending Settlement Discussions (“Stipulation”) (ECF No. 20). The parties

request that all deadlines be stayed through March 29, 2019, as they “are actively working

to resolve this matter.” (Stipulation at 2.)

       Pursuant to parties’ Stipulation and for good cause shown, IT IS HEREBY

ORDERED that:

       1. The parties’ Stipulation to Stay All Proceedings Pending Settlement Discussions
          (ECF No. 20) is GRANTED.

       2. This matter stayed through March 29, 2019.

       3. On or before March 29, 2019, the parties shall provide a joint letter to the Court
          concerning the status of this litigation.

       4. Failure to comply with any provision of this Order or any other prior consistent
          Order shall subject the non-complying party, non-complying counsel and/or the
          party such counsel represents to any and all appropriate remedies, sanctions and
          the like, including without limitation: assessment of costs, fines and attorneys’
         fees and disbursements; waiver of rights to object; exclusion or limitation of
         witnesses, testimony, exhibits and other evidence; striking of pleadings;
         complete or partial dismissal with prejudice; entry of whole or partial default
         judgment; and/or any other relief that this Court may from time to time deem
         appropriate.




Date: January   4   , 2019                           s/ Tony N. Leung
                                              Tony N. Leung
                                              United States Magistrate Judge
                                              District of Minnesota


                                              Warfa et al. v. Nationwide Express, LLC
                                              et al.
                                              Case No. 18-cv-3103 (ECT/TNL)




                                          2
